Case 13-38167        Doc 70     Filed 04/04/19     Entered 04/04/19 15:11:49          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-38167
         Angelique Graves

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/27/2013.

         2) The plan was confirmed on 02/28/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/06/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/02/2017, 01/10/2018.

         5) The case was completed on 10/09/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,842.00.

         10) Amount of unsecured claims discharged without payment: $9,379.94.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-38167       Doc 70         Filed 04/04/19    Entered 04/04/19 15:11:49                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $16,311.05
        Less amount refunded to debtor                               $0.05

 NET RECEIPTS:                                                                                     $16,311.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,410.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $745.61
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,155.61

 Attorney fees paid and disclosed by debtor:                    $90.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADTALEM GLOBAL EDUCATION          Unsecured         843.00        853.16           853.16           0.00       0.00
 ASSET ACCEPTANCE CORP             Unsecured         431.00        431.45           431.45           3.64       0.00
 ASSET ACCEPTANCE CORP             Unsecured           0.00        431.30           431.30           3.64       0.00
 CHASE RECOVERY INC                Unsecured         268.00        268.22           268.22           2.26       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         424.00        510.40           510.40           4.30       0.00
 ECMC                              Unsecured     13,964.00     75,655.44        75,655.44         637.94        0.00
 ILLINOIS DEPT OF REVENUE          Priority       2,000.00       1,946.41         1,946.41      1,946.41        0.00
 ILLINOIS DEPT OF REVENUE          Unsecured            NA         355.30           355.30           3.00       0.00
 ILLINOIS STUDENT ASSIST COMM      Unsecured     12,253.00    120,003.96       120,003.96       1,011.90        0.00
 INTERNAL REVENUE SERVICE          Unsecured      2,163.47         108.34           108.34           0.91       0.00
 INTERNAL REVENUE SERVICE          Priority          718.00      8,412.45         8,412.45      8,412.45        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured            NA         882.80           882.80           7.44       0.00
 PREMIER BANKCARD/CHARTER          Unsecured      1,005.00       1,005.30         1,005.30           8.48       0.00
 PREMIER BANKCARD/CHARTER          Unsecured         605.00        605.71           605.71           5.11       0.00
 G & E HOLDINGS LLC                Unsecured         955.00           NA               NA            0.00       0.00
 HARRIS & HARRIS                   Unsecured         200.00           NA               NA            0.00       0.00
 ILLINOIS COLLECTION SERVICE       Unsecured          53.00           NA               NA            0.00       0.00
 NATL RECOVER                      Unsecured          92.00           NA               NA            0.00       0.00
 RCVL PER MNG                      Unsecured         351.00           NA               NA            0.00       0.00
 ATG CREDIT                        Unsecured         140.00           NA               NA            0.00       0.00
 BANK OF AMERICA                   Unsecured         494.13           NA               NA            0.00       0.00
 AMER COLL CO ACC INTERNATIONA     Unsecured         387.00           NA               NA            0.00       0.00
 AMERILOAN                         Unsecured         300.00           NA               NA            0.00       0.00
 EDUCATION SALLIE MAE              Unsecured     11,072.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE              Unsecured      8,419.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE              Unsecured      8,057.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-38167     Doc 70      Filed 04/04/19    Entered 04/04/19 15:11:49                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal       Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid          Paid
 EDUCATION SALLIE MAE         Unsecured      6,576.00            NA           NA             0.00        0.00
 EDUCATION SALLIE MAE         Unsecured      3,635.00            NA           NA             0.00        0.00
 EDUCATION SALLIE MAE         Unsecured      3,312.00            NA           NA             0.00        0.00
 EDUCATION SALLIE MAE         Unsecured      2,990.00            NA           NA             0.00        0.00
 EDUCATION SALLIE MAE         Unsecured      2,104.00            NA           NA             0.00        0.00
 EDUCATION SALLIE MAE         Unsecured      2,014.00            NA           NA             0.00        0.00
 EDUCATION SALLIE MAE         Unsecured         977.00           NA           NA             0.00        0.00
 SPRINT                       Unsecured         100.00           NA           NA             0.00        0.00
 TORRES CREDIT TCS INC        Unsecured          92.00           NA           NA             0.00        0.00
 UNITED TRANZ ACTIONS         Unsecured          68.22           NA           NA             0.00        0.00
 VERIZON WIRELESS             Unsecured          50.00           NA           NA             0.00        0.00
 CITY OF ELKHART              Unsecured         190.00           NA           NA             0.00        0.00
 CRD PRT ASSO                 Unsecured          65.00           NA           NA             0.00        0.00
 CREDIT MANAGEMENT LP         Unsecured          65.00           NA           NA             0.00        0.00
 DYNAMIC RECOVERY SOLUTIONS   Unsecured          69.42           NA           NA             0.00        0.00
 T MOBILE                     Unsecured         351.00        151.32       151.32            1.28        0.00
 US DEPARTMENT OF EDUCATION   Unsecured      7,442.00       9,940.99     9,940.99           83.82        0.00
 US DEPARTMENT OF EDUCATION   Unsecured      1,648.00       1,698.13     1,698.13           14.32        0.00
 WELLS FARGO BANK             Unsecured            NA         661.99       661.99            5.58        0.00
 WELLS FARGO CARD SERVICES    Unsecured         344.00        344.59       344.59            2.91        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                 $0.00               $0.00
       Mortgage Arrearage                                  $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
       All Other Secured                                   $0.00                 $0.00               $0.00
 TOTAL SECURED:                                            $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00              $0.00                   $0.00
        Domestic Support Ongoing                          $0.00              $0.00                   $0.00
        All Other Priority                           $10,358.86         $10,358.86                   $0.00
 TOTAL PRIORITY:                                     $10,358.86         $10,358.86                   $0.00

 GENERAL UNSECURED PAYMENTS:                        $213,908.40           $1,796.53                  $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-38167        Doc 70      Filed 04/04/19     Entered 04/04/19 15:11:49            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,155.61
         Disbursements to Creditors                            $12,155.39

 TOTAL DISBURSEMENTS :                                                                     $16,311.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
